        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                           :
                                           :
 LATINA FULLER,                            :
                                           :
       Plaintiff,                          :
                                           :
 v.                                        :        CIVIL ACTION NO.
                                           :        1:20-cv-1908-AT
                                           :
 HILLSTONE RESTAURANT GROUP,               :
 INC. d/b/a HOUSTON’S, and XYZ             :
 CORP. NOS. 1-9,                           :
                                           :
       Defendant.
                                     ORDER

      This slip and fall case is before the Court on Defendant Hillstone Restaurant

Group, Inc. d/b/a Houston’s (“Houston’s” or “Defendant”) Motion for Summary

Judgment (“Motion”) [Doc. 22]. Plaintiff Latina Fuller alleges that she slipped on

liquid on the stairs at Houston’s on October 4, 2015, resulting in serious injuries

including a broken ankle. She argues that knowledge of the hazard can be imputed

to Defendant because Defendant has not shown that a reasonable inspection policy

existed or was followed at the time of her injury. Houston’s argues that it has

presented evidence that a reasonable inspection was conducted, as its employees

inspected the area ten to fifteen minutes before Plaintiff’s fall. For the following

reasons, Defendant’s Motion for Summary Judgment is GRANTED [Doc. 22].
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 2 of 13




I.     Legal Standard for Summary Judgment

       The Court may grant summary judgment only if the record shows “that there

is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is genuine if

there is sufficient evidence for a reasonable jury to return a verdict in favor of the

non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A factual dispute is material if resolving the factual issue might change the suit’s

outcome under the governing law. Id. The motion should be granted only if no

rational fact finder could return a verdict in favor of the non-moving party. Id. at

249.

       When ruling on the motion, the Court must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual

disputes in the non-moving party’s favor. See Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000). The moving party need not positively

disprove the opponent’s case; rather, the moving party must establish the lack of

evidentiary support for the non-moving party’s position. See Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). If the moving party meets this initial burden, in

order to survive summary judgment, the non-moving party must then present

competent evidence beyond the pleadings to show that there is a genuine issue for

trial. Id. at 324-26. The essential question is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

                                          2
          Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 3 of 13




       Finally, “[s]peculation does not create a genuine issue of fact; instead it

creates a false issue, the demolition of which is a primary goal of summary

judgment.” Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (quoting

Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928, 931–32 (7th Cir. 1995) (emphasis in

original)).

II.    Factual Background1

       On October 4, 2015, Ms. Fuller was a customer at Houston’s restaurant

located at 2166 Peachtree Road NW in Atlanta, Georgia. (Defendant’s Statement

of Material Facts (“DSMF”), Doc. 22-2 ¶ 1; Plaintiff’s Statement of Material Facts

(“PSMF”), Doc. 27 at 3.) On the evening of the incident, Ms. Fuller arrived at the

restaurant around 9:00 p.m. (DSMF ¶ 6.) She went to the bar to place an order.

(Id. ¶ 7.) Plaintiff was with friends at the bar; after the group ordered an appetizer,

Ms. Fuller got up to use the restroom. (Id. ¶ 9.) Ms. Fuller walked around the bar

to take a route she had traversed on prior occasions at the restaurant. (Id. ¶ 10.) In

order to get to the restroom, Ms. Fuller had to walk down a three-step walkway

from the bar to the dining room. (Id. ¶ 11.)




1 Keeping in mind that when deciding a motion for summary judgment, the Court must view the
evidence and all factual inferences in the light most favorable to the party opposing the motion,
the Court provides the following statement of facts. See Optimum Techs., Inc. v. Henkel
Consumer Adhesives, Inc., 496 F.3d 1231, 1241 (11th Cir. 2007) (observing that, in connection
with summary judgment, the court must review all facts and inferences in the light most favorable
to the non-moving party). This statement does not represent actual findings of fact. In re Celotext
Corp., 487 F.3d 1320, 1328 (11th Cir. 2007). Instead, the Court has provided the statement simply
to place the Court’s legal analysis in the context of this particular case or controversy.

                                                3
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 4 of 13




(Deposition of Latisha Fuller (“Fuller Dep.”), Doc. 23-1, p. 114:4-11, Exhibit No. 3.)

As she stepped on the steps, Ms. Fuller fell. (Id. p. 64:11-14.) Once on the ground,

Ms. Fuller realized that the right side of her pants was wet. (Id. p. 65:5,18-19.) She

did not visually look to see if there was any substance on the floor (id. 66:21-24)

                                          4
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 5 of 13




but believes that the reason she fell was that there was liquid on the floor (id. p.

71:5-7.). She does not know what the liquid was and never saw it. (Id. p. 71:8-19.)

At the time of Ms. Fuller’s fall, she did not remember any restaurant employees in

the immediate area of the fall. (Id. p. 63: 18-21.) Defendant has presented affidavits

from two employees working on the evening in question. Jon Rivero, the manager

on duty on October 4, 2015, averred that, as a part of his duties, he inspected all

floors and stairs for spills or debris many times during his shift. (Affidavit of Jon

Rivero (“Rivero Aff.”), Doc. 22-6 ¶ 4.) He further states that “twenty minutes before

the plaintiff fell, I looked at the bar area floor and stairs including the area where

plaintiff fell and there was no water, liquid, or hazard on the floor or stairs at that

time.” (Id. ¶ 5.) Mr. Rivero also claims that after Ms. Fuller fell, he inspected the

floor and stairs and there was no water, liquid, or hazard that needed to be cleaned.

(Id. ¶ 7.) Defendant also provides the affidavit of Kelly Knowles, the hostess on

October 4, 2015, who attests that she looked at the bar area and floor where Ms.

Fuller fell approximately ten to fifteen minutes before she fell. (Affidavit of Kelly

Knowles (“Knowles Aff.”), Doc. 22-7 ¶ 5.) Ms. Knowles also claims that she

inspected the area after Plaintiff’s fall and found no water, liquid, or hazard. (Id. ¶

6.) Ms. Knowles also states that, although she did not speak to Ms. Fuller, Plaintiff

appeared to be intoxicated. (Id. ¶ 7.) Plaintiff remained on the floor until the

ambulance arrived. (Fuller Dep. p. 66:18-20.)




                                          5
            Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 6 of 13




III.   Discussion

       A.      Premises Liability

       In order to prevail in a slip and fall case, a plaintiff must show that (1) the

defendant had actual or constructive knowledge of the hazard that caused

plaintiff’s fall; and (2) that plaintiff exercised ordinary care at the time of the fall

and was without knowledge of the hazard due to actions or conditions within the

control of the owner or occupier. Robinson v. Kroger Co., 493 S.E.2d 403, 414

(Ga. 1997). At the summary judgment stage, a plaintiff must “come forward with

evidence that . . . would enable a rational trier of fact to find that the defendant had

actual or constructive knowledge of the hazard.”         Am. Multi-Cinema, Inc. v.

Brown, 285 Ga. 442, 444, 679 S.E.2d 25, 28 (2009).

       Defendant first argues that there is no evidence to support that it had actual

or constructive knowledge of any liquid substance that was allegedly on the stairs.

(Motion, Doc. 22-1 at 16.) Plaintiff concedes that Defendant did not have actual

knowledge of any hazard but argues that there is a question of fact as to

Defendant’s constructive knowledge. (Pl. Resp., Doc. 27 at 7-8.)

       i.      Constructive Knowledge

       “There are two established ways to prove constructive knowledge in a slip

and fall case: (1) show that an employee of the defendant was in the immediate

area of the hazard and could have easily seen it, or (2) show that the foreign

substance remained long enough that ordinary diligence by the defendant should




                                           6
           Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 7 of 13




have discovered it.” Mock v. Kroger Co., 598 S.E.2d 789, 789-790 (Ga. Ct. App.

2004). In addition, constructive knowledge may be inferred, as follows:

         Constructive knowledge may be inferred when there is evidence that
         the owner lacked a reasonable inspection procedure. In order to
         prevail at summary judgment based on a lack of constructive
         knowledge, the owner must demonstrate not only that it had a
         reasonable inspection program in place, but that such program was
         actually carried out at the time of the incident. In addition, to
         withstand a motion for summary judgment, the plaintiff need not
         show how long the hazard had been present unless the owner has
         demonstrated its inspection procedures.

Johnson v. All American Quality Foods, Inc., 798 S.E.2d 274, 276 (Ga. Ct. App.

2017).

         Here, Ms. Fuller does not contend that there were employees in the vicinity

or that she has evidence that the liquid was on the floor for any extended period of

time.2 Rather, she argues that constructive knowledge can be inferred because “the

record is void of any evidence that a reasonable inspection policy existed on the

date of the incident and by default there can be no evidence that unambiguously

confirms the policy was followed.” (Pl. Resp. at 9.) In reply, Defendant contends

that the uncontroverted evidence shows that it had reasonable inspection

procedures in place at the restaurant and that such inspections occurred on the

date of Ms. Fuller’s injury. (Def. Reply., Doc. 29 at 4.)




2When asked whether there was any person she believed to have been a Houston’s employee in
the immediate area of her fall, Ms. Fuller stated, “no.” (Fuller Dep. p. 63:18-21.) When asked
whether she knew how the liquid got onto the floor or how long it had been on the floor, Plaintiff
deposed that she did not know. (Id. p. 73:2-9.)

                                                7
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 8 of 13




      Georgia courts have emphasized that what constitutes a reasonable

inspection procedure is context-dependent:

      The length of time the substance must remain on the floor before the
      owner should have discovered it and what constitutes a reasonable
      inspection procedure vary with each case, depending on the nature of
      the business, the size of the store, the number of customers, the nature
      of the dangerous condition, and the store’s location.

Shepard v. Winn Dixie Stores, Inc., 527 S.E.2d 36, 39 (Ga. Ct. App. 1999).

Generally, however, courts have determined that an inspection that occurred less

than 20 minutes before a fall is reasonable as a matter of law. See e.g. Wallace v.

Wal-Mart Stores, Inc., 612 S.E.2d 528, 531 (Ga. Ct. App. 2005) (affirming grant of

summary judgment based on evidence that inspection was conducted fifteen to

twenty minutes before fall); Deloach v. Food Lion, Inc., 491 S.E.2d 845, 847 (Ga.

Ct. App. 1997) (explaining that Food Lion established that it used reasonable care

in inspecting the premises where employee’s affidavit stated that employee

inspected the floor within ten minutes of plaintiff’s fall); Bolton v. Wal Mart

Stores, Inc., 570 S.E.2d 643, 645 (Ga. Ct. App. 2002) (affirming grant of summary

judgment where defendant’s evidence showed that employee was in exact area ten

to fifteen minutes before fall and floor was clear of any substance).

      As noted above, Houston’s proffers the affidavits of two employees – a

manager and a hostess — working on the evening Plaintiff fell. These affidavits are

based on personal knowledge. Both assert that the respective employees

themselves viewed the area of Ms. Fuller’s fall prior to her falling and found no

liquid or debris. Mr. Rivero testifies that “twenty minutes before the plaintiff fell, I

                                           8
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 9 of 13




looked at the bar area floor and stairs including the area where plaintiff fell and

there was no water, liquid, or hazard on the floor or stairs at that time.” (Rivero

Aff. ¶ 5.) Likewise, Ms. Knowles avers that “Approximately 10 to 15 minutes before

the plaintiff fell, I looked at the bar area floor and stairs including the area where

the plaintiff fell and there was no water, liquid, or hazard on the floor or stairs at

that time.” (Knowles Aff. ¶ 5.) No customers complained to either Mr. Rivero or

Ms. Knowles that there was any liquid or hazard that needed tending to. (Rivero

Aff. ¶ 4; Knowles Aff. ¶ 4.) Mr. Rivero’s deposition testimony comports with his

affidavit testimony, and additionally explains that he himself assisted with training

restaurant employees to monitor the floors for any hazards. Mr. Rivero explained

that restaurant employees “were taught that if they saw anything on the floor to

address it at the moment. And we’re talking about things as far as straw wrappers,

just being very vigilant about the cleanliness of the building.” (Deposition of Jon

Rivero (“Rivero Dep.”) p. 64:18-25.) Further, Mr. Rivero deposed that employees

were required to inspect the floors constantly as they walked through the

restaurant during their shifts. (Id. p. 65:1-7.)

      Despite the firsthand testimony of Mr. Rivero and Ms. Knowles, Plaintiff

argues that Houston’s has not shown a reasonable inspection procedure because it

has not proffered contemporaneous documentation of any inspections. (Pl. Resp.

at 4, 8.) But Plaintiff provides no authority to support that a defendant must

provide contemporaneous documentation of an inspection to prevail at summary

judgment. Indeed, the applicable legal authority shows that a defendant can show

                                           9
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 10 of 13




that it conducted a reasonable inspection based only on testimony of the employee

who conducted the inspection. See Mucyo v. Publix Super Markets, Inc., 688

S.E.2d 372, 375 (Ga. Ct. App. 2009) (finding that Publix established reasonable

inspection where uncontradicted testimony of employee demonstrated that she

inspected area minutes before the fall); Medders v. Kroger Co., 572 S.E.2d 386,

388 (Ga. Ct. App. 2002)(concluding that Kroger established reasonable inspection

based on testimony that manager walked down aisle five to ten minutes earlier and

did not see the liquid hazard); McCullough v. Michaels Stores, Inc., 1:12-cv-4079-

RWS, 2014 WL 4925664, at *3 (N.D. Ga. Sept. 30, 2014) (explaining that

employee’s affidavit, which stated that he inspected hallway ten minutes before

Plaintiff’s accident, established that inspection adequate as a matter of law).

      Plaintiff further argues that Houston’s has not established a reasonable

inspection procedure because it has not produced evidence that speaks to specific

details of the overall inspection policy, for example, what the inspection policy was

supposed to entail, how often alleged inspections were supposed to occur, and who

in particular was responsible for conducting alleged inspections. (Pl. Resp. at 10.)

      The Court, however, finds that Mr. Rivero’s testimony provides details of the

general inspection policy, as he deposed that servers, hostesses, and other

employees were trained and expected to consistently monitor the floors as they

moved throughout the restaurant, looking for liquid or debris on the ground. See

Wallace, 612 S.E.2d at 531 (granting summary judgment where evidence showed

that inspection procedure required employees to inspect and clean their area

                                         10
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 11 of 13




“continuously,” checking for any kind of obstructions). Moreover, as Defendant

argues, “[r]egardless of the adequacy of any inspection program, when an owner

shows that an inspection occurred within a brief period of time prior to an invitee’s

fall, the inspection procedure was adequate as a matter of law and defeats an

invitee’s negligence action.” Mucyo, 688 S.E.2d at 375 (citing Medders, 572 S.E.2d

at 388); McCullough v. Michaels Stores, Inc., 2014 WL 4925664, at *3 (N.D. Ga.

Sept. 30, 2014) (finding that “the fact that an inspection revealed no hazard in the

hallway ten minutes before Plaintiff’s accident renders that inspection adequate as

a matter of law”); Matthews v. The Varsity, 546 S.E.2d 878 (Ga. Ct. App. 2001)

(affirming grant of summary judgment where The Varsity presented evidence that

area where plaintiff fell was inspected and free of debris five minutes before fall,

and thus plaintiff’s “enumeration attacking The Varsity’s inspection procedures

lacks merit”); Brown v. Publix Super Markets, Inc., 626 Fed.Appx. 793, 797 (11th

Cir. 2015) (finding that Publix’s inspection of area fifteen minutes before incident

was adequate as a matter of law); Carlton v. Wal-Mart Stores, Inc., 234 F.Supp.2d

1358, 1365 (S.D. Ga. Nov. 12, 2002) (holding that evidence that employee looked

at floor five to ten minutes before fall “renders debate about the efficacy of Wal-

Mart’s inspection program moot”) (citing Medders, 572 S.E.2d at 388).

      Under this clear authority, the affidavits from the two Houston’s employees,

stating that they inspected the area less as little as ten to fifteen minutes before Ms.

Fuller fell, is sufficient to show an adequate inspection regardless of Houston’s

general policy. See also, Bolton, 257 S.E.2d at 645 (affirming grant of summary

                                           11
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 12 of 13




judgment where affidavit from store manager, stating that he was in area of fall ten

to fifteen minutes before the fall and that no foreign substance was on the floor,

was unrefuted).

      Plaintiff’s reliance on Funez v. Wal-Mart Stores East, LP, 2013 WL

11981902 (N.D. Ga. Apr. 30, 2013) is unpersuasive under the circumstances. In

that case, the court denied summary judgment because the affidavit submitted in

support of summary judgment was conclusory and not based on personal

knowledge. Id. at *4. In addition, the alleged inspection in Funez occurred as much

as two hours before the fall. Id. at *1. Here, the two affidavits are undisputedly

based on personal knowledge of individuals who themselves inspected the stairs

shortly before Ms. Fuller’s fall; Plaintiff has presented no evidence to contradict

this testimony.

      As noted, Plaintiff has not argued and thus cannot show constructive

knowledge based on a theory that there were any Houston’s employees in the

immediate area of the alleged liquid that could have easily seen it, or that the liquid

remained long enough that it should have been detected by ordinary diligence. As

reasoned herein, Plaintiff cannot show that constructive knowledge should be

inferred based on a lack of adequate inspection procedure. Accordingly, Ms. Fuller

fails to demonstrate Houston’s superior knowledge of any liquid on the stairs, and

summary judgment is warranted for this reason.

      The Court briefly addresses Plaintiff’s argument that summary judgment

should not be granted because there is a question of material fact as to what caused

                                          12
        Case 1:20-cv-01908-AT Document 32 Filed 01/25/21 Page 13 of 13




the Plaintiff’s fall. (Pl. Resp. at 11-13.) Specifically, Plaintiff argues that she has

presented evidence that there was liquid on the floor that caused her fall, which

Defendant disputes based on other evidence. (Id.) Plaintiff contends this

discrepancy creates a jury question. However, whether or not a liquid hazard

existed on the stairs, Ms. Fuller cannot support a claim for premises liability

without demonstrating that Houston’s had either actual or constructive knowledge

of the liquid, a key element of a premises liability claim. Health v. Wal-Mart Stores

East, LP, 697 F.Supp.2d 1373, 1384 (N.D. Ga. Mar. 11, 2010) (explaining that

because defendants showed that a reasonable inspection was carried out and

because “Plaintiffs cannot show that (1) an employee was in the vicinity . . . or (2)

the hazard was present long enough that it would have been discovered . . .

Plaintiffs cannot demonstrate that Defendant had constructive knowledge of the

spill and cannot succeed on their negligence claim”) Robinson, 268 Ga. at 748-48.

Consequently, Houston’s Motion is due to be granted.

IV.   Conclusion

      Because Ms. Fuller has not established actual or constructive knowledge on

the part of Houston’s, Defendant’s Motion for Summary Judgment [Doc. 22] is

GRANTED. The Court ENTERS judgment in favor of Defendant and against

Plaintiff. The Clerk is DIRECTED to close this case.

        IT IS SO ORDERED this 25th day of January, 2021.


                                        ____________________________
                                        Honorable Amy Totenberg
                                        United States District Judge
                                          13
